Citation Nr: 0621479	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than August 1, 2001, 
for payment of annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1980 and from January 1981 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran was granted service connection for psoriasis 
and psoriatic arthritis via a July 1998 rating decision.

2.  The veteran filed his application for annual clothing 
allowance consequent to psoriasis and psoriatic arthritis in 
July 2002 and was granted an annual clothing allowance 
effective August 1, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
2001, for the award of an annual clothing allowance, are not 
met.  38 U.S.C.A. §§ 1162, 5107 (West 2002); 38 C.F.R. § 
3.810 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The disposition of this case is based solely upon the 
operation of law and the essential facts of this case are not 
in dispute.  The appellant filed his claim for annual 
clothing allowance in July 2002 and believes that his annual 
clothing allowance should be paid retroactively because he 
was unaware of the regulations providing for an annual 
clothing allowance when he was granted service connection for 
his disabilities precipitating his need for such an 
allowance.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

A veteran who has a service-connected disability is entitled, 
on application therefor, to an annual clothing allowance, 
payable in a lump sum.  38 U.S.C.A. § 1162, 38 C.F.R. § 
3.810(a).  Effective August 1, 1972, the initial lump sum 
clothing allowance is due and payable for veterans meeting 
the eligibility requirements as of that date.  Subsequent 
annual payments for those meeting eligibility requirements 
will become due on the anniversary date (August 1) 
thereafter, both as to initial claims and recurring payments 
under previously established entitlement.  38 C.F.R. § 
3.810(b).

Application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application is 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is made 
within one year of such date; the one year period for filing 
application includes the anniversary date and terminates on  
July 31 of the following year.  38 C.F.R. § 3.810(c)(1).  
Nonetheless, where the initial determination of service 
connection for the qualifying disability is made subsequent 
to an anniversary date for which entitlement is established, 
the application for clothing allowance may be filed within 
one year from the date of notification of the veteran of such 
determination.  38 C.F.R. § 3.810(c)(2). 

Solely based upon the application of law the veteran's claim 
for an effective date earlier than August 2, 2001, for the 
grant of annual clothing allowance must be denied.  The grant 
of clothing allowance is not discretionary, but rather rests 
on mechanical application of the criteria in the regulations 
(a qualifying prosthetic device, endorsement from the VAMC 
Medical Director that the device is worn consequent to a 
service-connected disability, and timely filing of the claim 
within one year of notification of service connection for the 
disability).  The veteran was granted service connection for 
psoriasis and psoriatic arthritis in a July 1998 rating 
decision.  The veteran filed his application for annual 
clothing allowance due to his psoriasis and psoriatic 
arthritis in July 2002 and was granted an annual clothing 
allowance effective August 1, 2001, the anniversary date 
related to his claim.  

In this case, the appellant did not submit a timely 
application following the initial grant of service connection 
for psoriasis and psoriatic arthritis and the clothing 
allowance was approved effective the year that the 
application was received in accordance with the regulations.  
The fact that he wasn't aware that a clothing allowance was 
available is not dispositive.  The regulation specifically 
provides that a veteran is entitled, "upon application 
therefor," to an annual clothing allowance as specified by 
law.  Here, the veteran did not file an application until 
July 2002.  Thus, the claim must be denied. 


ORDER

Entitlement to an effective date earlier than August 1, 2001, 
for payment of annual clothing allowance is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


